Citation Nr: 0031003	
Decision Date: 11/29/00    Archive Date: 12/06/00

DOCKET NO.  99-15 819	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Boston, 
Massachusetts


THE ISSUE

Whether new and material evidence has been submitted 
sufficient to reopen a claim for hearing loss.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

M. McBrine, Associate Counsel


INTRODUCTION

The veteran served on active duty from July 1963 to July 
1967.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from an April 1999 decision by the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Boston, Massachusetts which found that new and material 
evidence had not been submitted sufficient to reopen the 
veteran's claim of entitlement to service connection for 
hearing loss.  A notice of disagreement was received in May 
1999.  A statement of the case was issued in June 1999.  A 
substantive appeal was received from the veteran in July 
1999.  The veteran was scheduled for a hearing before the RO 
twice, but canceled both hearings. 


FINDINGS OF FACT

1. The RO, in a decision dated August 1974, denied the 
veteran's claim of entitlement to service connection for 
hearing loss.  This was a final disallowance of this 
claim.

2. Evidence received since the August 1974 decision, 
considered alone or in conjunction with the evidence 
previously of record, does not establish that the veteran 
has hearing loss, related to service or otherwise; thus, 
such evidence is not so significant that it must be 
considered (with the other evidence of record) to fairly 
decide the merits of the claim of service connection for a 
hearing loss.


CONCLUSIONS OF LAW

1. An August 1974 RO decision which denied service connection 
for hearing loss is a final decision.  38 U.S.C.A. § 7104 
(West 1991 & Supp. 2000); 38 C.F.R. §§ 3.104(a), 20.302, 
20.1103 (2000).

2. Evidence submitted in support of the veteran's attempt to 
reopen his claim of entitlement to service connection for 
hearing loss is not new and material, and this claim is 
not reopened.  38 U.S.C.A. § 5108 (West 1991); 38 C.F.R.
     §  3.156(a) (2000).
REASONS AND BASES FOR FINDINGS AND CONCLUSION

To establish service connection for a claimed disability, the 
facts, as shown by the evidence, must demonstrate that a 
particular disease or injury resulting in current disability 
was incurred during active service or, if preexisting active 
service, was aggravated therein.  See 38 U.S.C.A. § 1110 
(West 1991 & Supp. 2000); 38 C.F.R. § 3.303 (2000).  When a 
disease is first diagnosed after service, service connection 
may nevertheless be established by evidence demonstrating 
that the disease was in fact incurred during the veteran's 
service, or by evidence that a presumptive period applied.  
See 38 C.F.R. §§ 3.303, 3.307, 3.309 (2000).

In an August 1974 decision, the RO denied a July 1974 claim 
of entitlement to service connection for hearing loss.  The 
RO denied the veteran's claim because there was no evidence 
that the veteran aggravated his hearing loss in service.  
Specifically, the RO noted that the veteran had been found to 
have defective hearing during his entrance examination of 
June 1963, and had been given an H2 profile at that time.  
There is no record of treatment for hearing loss or any kind 
of ear problems while in service, and in fact the report of 
the veteran's separation examination, dated March 1967, 
contains audiometric results which show a better level of 
hearing acuity than is reflected in the veteran's entrance 
examination.  

As a timely appeal of this adverse action was not submitted, 
the Board concludes that it is final based on the evidence 
then of record.  38 U.S.C.A. § 7105 (West 1991); 38 C.F.R. 
§§ 3.104(a), 20.302, 20.1103 (1999).  However, the law and 
regulations provide that if new and material evidence has 
been presented or secured with respect to a claim which has 
been disallowed, the claim may be reopened and the former 
disposition reviewed.  38 U.S.C.A. § 5108 (West 1991); 38 
C.F.R. 
§ 3.156(a) (1999).

"New and material" evidence is evidence not previously 
submitted, not cumulative or redundant, and which by itself, 
or along with evidence previously submitted, is so 
significant that it must be considered to fairly decide the 
merits of the claim.  38 C.F.R. § 3.156 (a) (2000); see Evans 
v. Brown, 9 Vet. App. 273 (1996).

Furthermore, the Court has stated that in determining whether 
the evidence is new and material, the credibility of the 
newly presented evidence is to be presumed.  Justus v. 
Principi, 3 Vet. App. 510 (1992).  The Board is required to 
give consideration to all of the evidence received since the 
last disallowance of this claim on any basis, in this case, 
since the RO decision dated August 1974.  Evans.

The new evidence submitted consists solely of the veteran's 
application to reopen his claim, and an additional statement 
by him.  The veteran's claim, dated November 1998, simply 
indicates that he would like to reopen his claim for service 
connection for hearing loss, since it had gotten worse, and 
that he had been treated at Massachusetts General Hospital.  
The veteran also submitted a letter with his substantive 
appeal, dated July 1999, in which he indicated that he 
believed his hearing loss was due to his duties in service as 
an aircraft electrician.

The Board finds that new and material evidence has not been 
presented sufficient to reopen the claim of entitlement to 
service connection for hearing loss.  The Board notes that 
the veteran has not presented any medical evidence that 
indicates that the veteran currently suffers from hearing 
loss, or that any incident in service aggravated his hearing 
loss.  The veteran did indicate, in his November 1998 
application to reopen his claim, that he had been treated at 
Massachusetts General Hospital.  However, the veteran was 
sent a letter dated November 1998 which requested that he 
contact that hospital and determine whether he needed a 
release form, and which indicated that the VA required copies 
of all the veteran's private treatment records, which could 
be obtained provided he fill out an authorization release 
form for each doctor, hospital, or clinic where he received 
treatment.  The Board notes that the veteran did fill out an 
authorization form, dated November 1998, however, the veteran 
did not list the names or addresses of any source he received 
treatment from for his claimed hearing loss.  The November 
1998 letter the veteran was sent did explain to him that it 
was his responsibility to help the VA obtain all evidence 
necessary to support his claim.  Thus the only new evidence 
submitted consists of the claims statements noted above, 
which are essentially duplicative of statements already in 
the veteran's claim folder.  These statements give no 
indication as to the etiology of the veteran's hearing loss, 
or even whether he suffers from hearing loss.

While the claim statements and letter the veteran submitted 
are "new," in the sense that they were not previously 
considered, when presented alone, or along with evidence 
previously submitted, they are not so significant that they 
must be considered to fairly decide the merits of this claim.  
38 C.F.R. § 3.156 (a) (2000).

Finally, the Board points out that any lay statements made by 
the veteran to the effect that he suffers from hearing loss 
as a result of his service are not sufficient to reopen a 
claim under 38 U.S.C.A. § 5108 (West 1991).  See Moray v. 
Brown, 5 Vet. App. 211, 214 (1993).  

In view of the foregoing, the Board must conclude that the 
evidence received subsequent to the RO's August 1974 decision 
is not new and material for the purpose of reopening the 
claim.  38 C.F.R. § 3.156 (2000).

Because the veteran has not fulfilled his threshold burden of 
submitting new and material evidence to reopen his finally 
disallowed claim, the benefit-of-the-doubt doctrine is not 
applicable.  See Annoni v. Brown, 5 Vet. App. 463, 467 
(1993).


ORDER

The veteran's claim for entitlement to service connection for 
hearing loss is not reopened.


		
	LAWRENCE M. SULLIVAN 
	Veterans Law Judge
	Board of Veterans' Appeals

 
- 5 -


- 1 -


